Exhibit REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of August 25, 2008, by and among New Century Equity Holdings Corp., a Delaware corporation (including any successor thereto, the “Company”) and Dieter Esch (“Esch”), Lorex Investments AG (“Lorex”), Brad Krassner (“Krassner”) and the Krassner Family Investments, L.P. (the “Krassner L.P.”) (each of Esch, Lorex, Krassner and the Krassner L.P., a “Selling Shareholder” and, collectively, the “Selling Shareholders”) and Sean Patterson (“Sean Patterson”). R E C I T A L S: WHEREAS, concurrently with the execution and delivery of this Agreement, the Selling Shareholders, together with the Company, Wilhelmina International, Ltd. (“Wilhelmina International”) and certain entities affiliated with Wilhelmina International, are entering into an Agreement (the “Purchase Agreement”), which Purchase Agreement provides, among other things, for the sale of the outstanding equity interests of certain Wilhelmina International affiliated entities to New Century; WHEREAS, pursuant to the terms of the Purchase Agreement, upon the Closing the Selling
